Citation Nr: 0835088	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-22 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES
 
1.  Entitlement to service connection for a lung disorder, to 
include as a result of asbestos exposure and/or in-service 
cigarette smoking.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include atopic dermatitis, claimed as body 
rash.  
 
3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from November 1967 to 
October 1969.  
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2004 (post-
traumatic stress disorder (PTSD) claim) and January 2007 
(respiratory disorder and atopic dermatitis  claims) issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  
 
Although the RO readjudicated and denied entitlement to 
service connection for atopic dermatitis in January 2007 on 
the merits, the submission of new and material evidence to 
reopen a previously denied claim is a jurisdictional 
prerequisite to reexamination of the appellant's claim by the 
Board.  The Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
characterized the issue accordingly.
 
This appeal, in part, is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington , DC . 
 Consistent with the instructions below, VA will notify you 
of the further action required on your part.
 

FINDINGS OF FACT
 
1.  A lung disorder was not present in service and no current 
respiratory disorder is etiologically related to service.
 
2.  Service connection for body rash was most recently denied 
in a November 2004 rating decision, which essentially found 
that the available medical evidence did not show that the 
veteran had a skin disorder; a timely appeal was not 
thereafter initiated.
 
3.  Evidence received since the November 2004 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it includes variously-
diagnosed skin disorders which raises a reasonable 
possibility of substantiating the claim.
 
4.  The competent evidence of record is against a finding 
that the veteran has a skin disorder which is related to 
service.
 
 
CONCLUSIONS OF LAW
 
1.  The veteran's lung disorder, to include as a result of 
asbestos exposure and/or in-service cigarette smoking, was 
not incurred or aggravated during active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).
 
2.  The November 2004 rating decision denying entitlement to 
service connection for a skin disorder, classified as a  body 
rash, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder, to include atopic dermatitis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.
 
4.  A skin disorder, to include atopic dermatitis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and 
implementing regulations apply in the instant case.  Under 
the VCAA, VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). 
 Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.
 
Notice letters dated in September 2003, August 2004 and 
January 2006 satisfied the above cited criteria.  The claims 
were readjudicated in a January 2007 supplemental statement 
of the case.  The veteran was notified of the pertinent 
version of 38 C.F.R. § 3.156 in the January 2007 RO rating 
decision.  The veteran was provided notice which complied 
with the decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in December 2006 correspondence and a December 2007 
SOC.  Therefore, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.
 
Here, the veteran was provided proper notice of the need to 
submit new and material evidence in the January 2006 letter 
and was essentially provided, as part of the above-mentioned 
January 2007 rating decision, notice of the appropriate legal 
definition of new and material evidence.  The appellant has 
essentially been provided pertinent notice under 38 U.S.C.A. 
§ 5103 concerning what evidence is necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, the RO looked at the bases for the 
pertinent denial in a prior decision, and informed the 
veteran of the bases for the prior denial of his claim. 
 Accordingly, further development is not required.
 
The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.
 
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Further, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case any such failure is not prejudicial. 
 While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 
 For these reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide these appealed 
matters.
 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice. Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has not 
been prejudiced, and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.
 
Factual Background
 
The veteran's October 1967 enlistment examination report 
shows that clinical examination revealed negative findings.  
 
A review of the service treatment records reveals that in 
November 1967, a chest rash was noted, and that in February 
and June 1968 a right forearm rash was diagnosed.  A June 
1968 sick call treatment report also notes complaints of 
intermittent rashes since boot camp.  An extensive rash was 
shown, the examiner indicated it appeared to be fungal in 
nature.  
 
A July 1968 health record showing complaints by the veteran 
of skin rashes on and off since boot camp.  He was treated 
for variously diagnosed skin disorders including 
parapsoriasis, psoriasis, and pityriasis rosea.  The 
disorders were noted to have subsided in the course of a 
week.  The rash was noted to maybe have been caused or 
aggravated by working conditions in the boiler room such as 
excessive heat, moisture, or exposure to chemicals.  Another 
July 1968 record, a sick call record, notes that the examiner 
described the veteran's rash extending over his entire body.  
Notably, a July 1968 report also noted that no skin lesions 
were evident, and that the appellant was simply trying to get 
out of his duties in the fire room.  
 
The appellant was seen for discharge examination in September 
1969.  That revealed the appellant's skin to be clinically 
normal.  
 
The service medical records reveal no complaints, findings or 
diagnoses pertaining to a respiratory disorder.  
 

An April 1977 RO letter informed the veteran service 
connection for his claimed rash disorder was not warranted.  
It was considered an acute and transitory disability, and it 
was noted that no residual disability was shown at 
separation.  The veteran did not appeal.  
 
The veteran sought to reopen his service connection claim for 
a rash in July 2004.  
 
Service connection for a body rash was again denied in 
November 2004.  The RO essentially found that evidence of a 
skin rash was not presently shown.  The veteran was provided 
notice of this decision in November 2004, and did not appeal 
it.  
 
Private medical records, received by VA in February 2005, 
include one dated in December 1999 showing a diagnosis of 
lower leg dermatitis, and a May 2001 record finding dark skin 
patches.  
 
The veteran again sought to reopen his service connection 
claim for body rash in November 2005.  
 
VA medical records on file dated in November 2005 show that 
the veteran provided a smoking history of two packs a day for 
38 years.  The veteran also claimed to have been exposed to 
asbestos in-service.  Other November 2005 records show 
abnormal pulmonary function test findings, suggesting 
obstruction and restriction.  There was a suspicion of 
interstitial lung disease noted.  Small round eczematous 
lesions on the bilateral lower extremities was also 
diagnosed.  
 
Chronic intermittent skin eruptions were shown as part of a 
November 2005 VA outpatient treatment record; the examiner 
commented that it appeared to be atopic dermatitis.  
 
Yet another November 2005 VA outpatient treatment record 
addendum noted moderate respiratory obstruction.  The 
possibility of early pulmonary fibrosis was suggested.  
Asbestos exposure was noted to be among the multiple causes 
of this disorder.  
 

In January 2006 the veteran sought service connection for 
disability due to asbestos exposure.  
 
A January 2006 VA progress note shows the presence of rash on 
the veteran's back, buttocks, and legs.  Chronic atopic 
dermatitis, and interstitial lung disease, likely due to 
asbestosis were diagnosed.  
 
The report of a VA examination conducted in May 2006 shows 
the veteran complained of skin problems since his military 
service.  The examiner did not have access to the veteran's 
claims file.  The veteran described his disorder as an 
intermittent rash, affecting unclothed areas of his body, and 
he stated that he had been diagnosed with atopic dermatitis.  
The appellant also complained of respiratory complaints, 
including shortness of breath over the prior two years.  He 
gave a history of smoking since the military.  X-rays had 
also shown interstitial changes consistent with chronic 
obstructive pulmonary disease (COPD) and a history of 
cigarette smoking.  The veteran was noted to have been 
exposed to asbestos in service.  The examiner observed that 
no diagnostic studies were on file indicating asbestosis, or 
pleural or subpleural calcific plaques.  
 
Physical examination led to diagnoses of atopic dermatitis 
and COPD.  The examiner commented that the veteran's 
pulmonary function indicated an obstructive deficit 
consistent with cigarette smoking but not a finding of 
asbestos related disease, which generally caused a 
restrictive deficit.  
 
An October 2006 VA skin examination report notes that the 
examiner had access to the veteran's claims folder.  The 
examiner opined that the veteran's atopic dermatitis was not 
related to his military service but rather a genetic trait.  
He reiterated by stating that atopic dermatitis did not 
appear to be an entity or disease or caused by events during 
the veteran's military service.  He added that the veteran 
did not have atopic dermatitis in service.  
 

A January 2007 rating decision confirmed and continued a 
prior denial of service connection for atopic dermatitis, 
previously claimed as body rash.  The RO considered the claim 
to be reopened.  The veteran perfected an appeal to this 
decision.  It added that without evidence of a current 
disorder related to service the claim remained denied.  The 
RO also denied service connection for a lung disorder as 
related to asbestos exposure.  
 
A February 2008 private medical record shows that the veteran 
was most recently diagnosed with nummular dermatitis (a form 
of eczema that usually has an adult onset).  He complained of 
worsening symptoms with stress.  The physician opined that it 
was possible that the veteran's ongoing PTSD could exacerbate 
his condition, and that all forms of eczematous dermatitis 
significantly worsened with stress.  
 
At a June 2008 Board hearing conducted by the undersigned, it 
was alleged that the veteran developed a skin disorder as a 
result of working near extreme heat generated by boilers in-
service.  It was also alleged that his COPD was due to in-
service exposure to asbestos, as well as due to his acquiring 
a smoking habit also in-service.  See page three of hearing 
transcript (transcript).  He added that his claimed 
respiratory disorder, COPD, was caused more so by his in-
service cigarette smoking than from his exposure to 
asbestos.  See page 27 of transcript.  He mentioned that he 
first experienced breathing problems about 10 years earlier.  
He acknowledged that medical testing had essentially ruled 
out any relationship to exposure to asbestos and his claimed 
COPD.  See pages 29 and 30.  He contended that increased 
stress caused his skin disorder to worsen.  See page 37 of 
transcript.
 

Laws and Regulations
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic condition during service, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999).  The Board is mindful that it cannot 
make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).
 
As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).
 
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
 
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
 Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contained guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).
 
As to the veteran's contention that his pulmonary disorder is 
attributable to his in-service cigarette smoking, 38 U.S.C.A. 
§ 1103 (West 2002 & Supp. 2008) prohibits service connecting 
a disability as a result of disease or injury attributable to 
the use of tobacco products during a veteran's active 
service.  By its terms, 38 U.S.C.A. § 1103 is applicable only 
to claims filed after June 9, 1998.  See 38 C.F.R. § 3.300. 
 In this case, the veteran filed his claim well after this 
time.  Service connection on the basis of in-service tobacco 
use is therefore precluded.
 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis
 
Lung Disorder as result of Asbestos Exposure and/or Cigarette 
Smoking
 
The appellant served onboard a Naval vessel during service, 
and he argues that he suffers from a respiratory disorder 
(COPD) which is the result of his exposure to asbestos while 
serving as a Navy fireman/boiler technician.  The clinical 
evidence, however, shows that the veteran does not suffer 
from any form of asbestos-related respiratory disorder.  He 
claims also, in the alternative, that his current respiratory 
problems are the result of his cigarette smoking, which he 
began while in the military.
 
The service medical records are negative for any complaints, 
treatment, or diagnosis of any chronic respiratory disorder 
during service.
 
At his June 2008 hearing conducted by the undersigned the 
veteran essentially testified that his claimed respiratory 
problems were due to both in-service asbestos exposure and 
cigarette smoking, but more so to the smoking.  
 
While the veteran separated from active military service in 
1969, it was not until 2005, approximately 35 years later, 
until he was diagnosed with variously diagnosed respiratory 
problems, such as early pulmonary fibrosis and interstitial 
lung disease.  While the medical professional who diagnosed 
interstitial lung disease commented that it was likely due to 
asbestosis, the record is absent of such a medical finding.  
 
At a May 2006 VA respiratory examination, the veteran 
reported having a two year history of shortness of breath, 
and that he had a history of smoking since his military 
service.  Pulmonary testing was reported to show obstructive 
pathology.  A December 2005 chest X-ray showed interstitial 
changes consistent with COPD and a history of smoking.  The 
examiner specifically commented that there were no diagnostic 
studies on file to indicate the presence of asbestosis, or 
pleural or subpleural calcific plaques.  The examiner further 
commented that pulmonary functioning testing showed an 
obstructive deficit consistent with smoking, but not a 
finding of asbestos-related disease..  The examiner added 
that asbestos related diseases generally caused a restrictive 
deficit.  In essence, the medical opinion related the 
veteran's current respiratory problems to his history of 
cigarette smoking.  As above noted, service connection on the 
basis of tobacco use in service is precluded as a matter of 
law.  38 U.S.C.A. § 1103.
 
None of the medical evidence of record attributes any current 
respiratory diagnosis to the veteran's military service.  In 
essence, the evidence of a nexus between the veteran's 
respiratory disorder and his military service is limited to 
his own statements.  His statements are not competent 
evidence since lay persons, such as the veteran, are not 
qualified to render an opinion concerning medical causation. 
 Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 Accordingly, service connection is not in order for this 
claimed disability.
 
The claim is denied.
 
New and Material Evidence - Atopic Dermatitis
 
Service connection for a skin disorder, characterized as body 
rash, was last finally denied in a November 2004 rating 
decision because, in pertinent part, the lack of competent 
evidence showing a current skin disability.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but did not appeal.  In November 2005, the 
veteran filed a claim to reopen his service connection claim. 
 He described the disorder at that time as "body rash to 
lower parts of body."  A January 2007 rating decision found 
that the service connection for atopic dermatitis was not 
warranted.
 
Evidence received after the November 2004 rating decision 
includes VA outpatient treatment records dated in November 
2005, which include various skin-related diagnoses, such as 
small round eczematous lesions in the area of the bilateral 
lower extremities and atopic dermatitis.  
 
Based upon these findings the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim.  38 C.F.R. § 3.156.  Accordingly, the Board will 
proceed to the merits of the claim.

As mentioned, variously diagnosed skin disorders have been 
diagnosed.  In October 2006, however, a VA physician, after 
examining the veteran as well as the claims folder, opined 
that the veteran's diagnosed skin lesions were more likely 
not related to his military service.  Instead, the examiner 
commented that atopic dermatitis appears to be a genetic 
trait.  He reiterated that atopic dermatitis did not appear 
to be an entity or disease which was caused by events that 
occurred while the veteran was in the military.  He added 
that the veteran was not treated for this disorder while in 
service.  Therefore, entitlement to service connection for a 
skin disorder, to include atopic dermatitis is denied.
 
In reaching the foregoing decisions the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims of entitlement to service connection that would give 
rise to a reasonable doubt, the benefit-of- the-doubt rule is 
not applicable.  Those appeals are denied.  38 U.S.C.A. 
§ 5107(b).
 
 
ORDER
 
Entitlement to service connection for a lung disorder is 
denied.
 
New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder to include atopic dermatitis.
 
Entitlement to service connection for a skin disorder, to 
include atopic dermatitis, is denied.  

REMAND
 
The veteran claims entitlement to service connection for post 
traumatic stress disorder.  Entitlement to service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).
 
In this respect, a July 2003 Vet Center Psycho Social 
Assessment notes that the appellant reported working in a 
very stressful environment in the boiler room of an aircraft 
carrier during the Vietnam war.  He described one occasion 
where a boiler "started breathing," and a couple of pipes 
started to leak gas.  The veteran states that if the boiler 
had not been shut down it would have exploded.  He described 
another occasion when an arming pin to prevent a bomb from 
detonating launched in between the elevator it could have 
blown up the entire boiler room.  PTSD was diagnosed.  
 
As part of a statement received in October 2003 the veteran 
reported being shipped out to Vietnam on April 4, 1968, i.e., 
the same day Martin Luther King Jr. was assassinated.  He was 
assigned to the number four fire room aboard the U.S.S. 
Ticonderoga.  He indicated that he helped to run the seven 
and eight boilers.  He described an event where he was 
trapped for 30 to 40 minutes near a pinhole in a boiler 
valve.  He also reported being racially discriminated against 
between June and July 1968.  

A January 2004 VA psychiatric outpatient treatment record 
shows that the veteran reported fearing for his life when a 
boiler pipe began to leak gas.  An emergency shutdown was 
required according to the veteran.  PTSD was provisionally 
diagnosed.  It was noted that the situations were likely to 
have been of sufficient severity to warrant the diagnosis.  
 
A March 2004 VA fee-basis mental health evaluation report 
includes a diagnosis of PTSD.  The examiner noted that the 
veteran reported being exposed to a number of traumatic 
events while serving as a boiler technician.  
 
As part of a 2004 letter the veteran claimed that he was 
onboard a ship when a sailor electrocuted himself and a pin 
came out of a bomb in the elevator.  The pin incident 
reported occurred shortly after his April 1968 arrival, and 
led to all hands going to "general quarters."  He claimed 
these stressors were responsible for his development of 
PTSD.  
 
An August 2004 VA discharge summary report notes that the 
veteran claimed to have feared for his safety while serving 
in the boiler room in-service.  He mentioned that one had 
exploded on one occasion, injuring other crew members.  PTSD 
was diagnosed and the veteran was admitted for approximately 
three months.  
 
An April 2007 VA memorandum found insufficient information to 
seek corroboration of the veteran's claimed in-service 
stressor.  It noted that the evidence was, in pertinent part, 
not sufficient to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC) or to the National Archives 
and Records Administration (NARA).  The report noted that the 
events described by the veteran were essentially part of the 
normal occupational hazards of his job in the Navy.  The 
report added that none of the claimed stressors could be 
verified because they fit into the category of possible 
incidents in which nothing actually happened.  While ship 
logs were noted to possibly corroborate such incidents, there 
was no way to prove that the veteran was near the claimed 
areas of the ship.  Significantly, a review of deck logs from 
the U.S.S. Ticonderoga was never sought.  

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate 
records custodian, such as the JSRRC, has confirmed that the 
claimed stressor cannot be corroborated or the veteran has 
failed to provide the basic information required to conduct 
research, and the JSRRC coordinator has taken the actions 
described in M21-1MR, Part IV, Subpart ii.1.D.16. See M21- 
1MR, Part IV, Subpart ii.1.D.15.l.
 
While the veteran's stressor information is arguably sparse, 
since April 2007 he has provided some additional information 
which the Board concludes supports VA attempting to verify 
the claimed stressor with the JSRRC and the NARA.  In this 
regard, the first stressor purportedly involved an April 1968 
loss of a "bomb pin," and a concurrent call to general 
quarters.  This event could be verified by review of the 
Ticonderoga's deck logs.  

The second involved service in the ship fire/boiler room.  In 
this respect, in June 2008 the veteran testified that on one 
occasion a boiler almost exploded, giving him "seconds to 
wrap that boiler up" in order to prevent the boiler from 
blowing up, and killing those near it.  See page nine of 
transcript.  This event reportedly involved the number seven 
boiler in fire room four, and occurred in February 1968 or 
1969.  See pages 11 and 49 of transcript.  Because the 
appellant did not join the Ticonderoga until April 1968, only 
the February 1969 date is plausible.  Still, an attempt to 
verify this event should be conducted by review of the ship's 
deck logs.  It bears noting that on February 1, 1969, the 
Ticonderoga cleared San Diego and headed west so that it 
could serve off the coast of Vietnam.  See 
www.chinfo.navy.mil/navpalib/ships/carriers/histories/cv14-
ticonderoga/cv14-ticonderoga.html   Given orders to go to 
battle, it would have been of utmost importance for all ship 
boilers to be available to the ship's command, and it would 
be logical that if repairs were needed, they would be 
referenced in the deck logs fro February 1969.

The appellant also reports being the victim of racial 
discrimination.  Verifying this stressor is more difficult 
given that the appellant has provided a two month window.  
Hence, the veteran should be invited to provide greater 
specifics to allow VA to attempt and verify this claim.

With regard to the appellant's medical records, he reports 
completing a post traumatic stress disorder  intervention 
program at the Fresno Vet Center in June 2008.  See page 20 
of transcript.  Review of the record shows that these medical 
records are not on file.  Hence, additional development is 
required.  38 U.S.C.A. § 5103.  
 
The veteran has also claimed to have been treated for PTSD at 
the Fresno VA Medical Center.  See page 21 of transcript.  
The most recent record on file from this facility is dated in 
January 2008.  As such, as above, contemporaneous VA 
treatment records should be obtained from this named 
facility.  
 
The veteran also testified that he had been in receipt of 
Social Security Administration (SSA) disability benefits for 
the past two years.  See page 24 of transcript.  He did not, 
however, claim that these SSA records would provide a nexus 
between his claimed PTSD disorder and his military service.  
Thus, obtaining these SSA records at this time is not 
necessary.  The duty assist dos not extend to records which 
on their face are not pertinent.  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992). 
 
Finally, a private physician in February 2008 opined that it 
was possible that the veteran's ongoing PTSD could exacerbate 
his skin condition (at that time described as nummular 
dermatitis), and that all forms of eczematous dermatitis 
significantly worsened with stress.  As such, in the event 
that service connection for PTSD is granted following the 
developmental actions ordered by this remand, the RO should 
adjudicate the claim of entitlement to service connection for 
atopic dermatitis, to include as secondary to PTSD.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should take the necessary 
steps to obtain all pertinent records 
from the Fresno Vet Center and the Fresno 
VA Medical Center dated since January 
2008.  If, after making reasonable 
efforts, the RO cannot locate these 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.
 
2.  The veteran should be asked to 
provide a more detailed written statement 
regarding the alleged incidents of racial 
harassment.  He must supply the 
approximate dates when these events took 
place, the names and ranks of the 
personnel involved, and whether any 
official investigation took place.  

3.  The RO should then pursue all 
reasonable avenues of development in an 
attempt to verify the alleged stressful 
incidents, including contacting the 
JSRRC, the Naval Historical Center, and 
the College Park, Maryland branch of the 
NARA .  Those authorities are requested 
to review the ship deck logs from the 
U.S.S. Ticonderoga for evidence which 
would corroborate the appellant's history 
of the claimed events in April 1968 and 
February 1969. 
 
4.  If and only if a claimed stressor is 
verified the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been 
verified.  The claims folder must be 
provided to the examiner for review.  If 
PTSD is diagnosed, the examiner must 
opine whether the veteran has PTSD 
related to his military service and 
whether a diagnosis of PTSD is 
supportable solely by stressor(s) that 
are independently supported by the 
record.  The examiner may not rely upon 
any unverified stressor in determining 
whether the veteran's in-service 
experiences were of sufficient severity 
to support a diagnosis of PTSD.  The 
examiner must provide a detailed 
rationale, with specific references to 
the record, for any opinion offered.  All 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, if ordered, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.
 
7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental SOC (SSOC) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.
 
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


